Citation Nr: 0332540	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-17 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for dysphagia.

3.  Entitlement to service connection for migraine headaches.


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from May 1981 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The service induction examination for the veteran conducted 
in January 1980 reflects that she responded in the negative 
when asked whether she had a history of "frequent or severe 
headaches."  During service, however, an April 1980 medical 
record reflects that the veteran complained of a headache, 
and an undated separation examination reflects that the 
veteran's reported "frequent or severe headaches."  
Following service, outpatient medical records continue to 
reflect complaints of headaches, beginning in February 1985.  
These post-service medical records also reflect the diagnosis 
of migraine headaches.  The Board is of the opinion that a VA 
examination is required to address the etiology of the 
veteran's migraine headaches.

Further, the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 require VA to assist the appellant with her 
claim and to provide her with notice of evidence needed to 
support the claim.  VA is required to notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in 
April 2001, the veteran was informed of the provisions of 
VCAA, and was told to provide the requested information 
within 60 days of the date of the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify letter is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

2.  The RO should obtain copies of 
treatment records for the veteran from 
the Martin Army Community Hospital since 
August 2002.

3.  Thereafter, the RO should make 
arrangements for the veteran to be scheduled 
for an examination by an appropriate 
specialist to determine the etiology of the 
veteran's migraine headaches.  The claims 
folder must be made available to the 
examiner.  The examiner should elicit a 
detailed history from the veteran concerning 
her complaints of headaches.  After reviewing 
the records and examining the veteran, the 
examiner is requested to express opinions as 
to whether the veteran suffers from a chronic 
headache disorder and, if so, 

1.	What is the diagnosis for the 
headache disorder?

2.	What is the apparent/likely date of 
onset and etiology of for the 
veteran's headache disorder?  In 
responding to this question the 
examiner should comment on the 
complaint of a headache in service 
and the history of "frequent or 
severe headaches" which the veteran 
reported when she was examined for 
release from service.

The opinion should summarize the relevant 
history and clinical findings, and 
provide explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.

4.  The RO should then re-adjudicate the 
issues on appeal.  If the benefits 
sought remains denied, the veteran and 
her representative, if any, should be 
provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



